Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over King et al.  (WO 2018/129242A1) in view of Miller (US 20030163022A1).

As to Claim 1, King teaches an acoustic receiver ( Figure 10, [00108]) comprising: a housing( housing 1018); a diaphragm (paddle 1014 and flexible membrane 1019) disposed in the housing (1018) and at least partially defining a front volume(1020) and a back volume(1022), the front volume (1020) acoustically coupled to an acoustic output )of the receiver; an armature (1004and 1006) linked to the diaphragm (1014); a first coil disposed about a portion of the armature ( a coil 1002 disposed about a portion of an armature 1004. See at least [00108} and Figure 10). Regarding the following: the first coil having two leads; and a second coil positioned to respond to a change in magnetic flux through the armature, the second coil having two leads, wherein the first coil and the second coil are wired independently, King teaches the coil 1002 with lead as shown on Figure 10. King does not explicitly teach: a second coil positioned to respond to a change in magnetic flux through the armature, the second coil having two leads, wherein the first coil and the second coil are wired independently. However, Miller in related field (Hearing aid) teaches assessment of hearing aids that include implanted actuators where an externally positioned measurement device 300 that measures the strength of the magnetic field produced by the implanted electromechanical transducer 108. The magnetic field strength, in turn, is directly related to the amount of current passing through the implanted electromechanical transducer 108, which is inversely related to the electrical impedance present at the transducer 108. [0053] and [0055], Figure 3 teaches the measurement device 300 may comprise a pair of inductive coils,302 and 304, which are of common size and configuration, and which are coaxially disposed. Further, coils 302 and 304, may be electrically interconnected as illustrated. Such an arrangement provides for effective removal (e.g. via signal cancellation) of any electromagnetic interference that may be present in the ambient environment. Thus, teaching a first and second coils as a pair of inductive coils coaxially disposed and measurement device 300 measures the magnetic flux passing through the coils, [0061] independently wired from each other. It would .
Allowable Subject Matter
1.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
2.	Claims 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The independent Claim 11, identifies a uniquely distinct feature of “…...an electrical circuit coupled to the second coil, the electrical circuit configured to receive the electrical output signal from the second coil, wherein the electrical output signal of the second coil is indicative of a change in state of acoustic device.”
	The independent Claim 8, identifies a uniquely distinct feature of “…the electrical circuit configured to receive the electrical output signal from the second coil, wherein the electrical output signal of the second coil is indicative of a change in operation of acoustic device.” 
The prior arts fails to anticipate or render the independent claims obvious. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.